SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934for the period ended March 31, 2006 o Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 84-1125214 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at March 31, 2006 Common Stock, par value $0.001 per share 13,109,000 Transitional Small Business Disclosure Format:Yes£NoT TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET CONSOLIDATED STATEMENTS OF OPERATION CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION FORWARD LOOKING STATEMENTS OVERVIEW AND RESULTS OF OPERATIONS TWELVE MONTH BUSINESS OUTLOOK OPERATING EXPENSES AND CAPITAL EXPENDITURES SOURCE OF REVENUE DISPOSITION OF ASSETS OPERATING LOSSES LIQUIDITY AND CAPITAL RESOURCES ITEM 3. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2006 March 31, 2006 Assets Current Assets Cash $ 3,053 Total current assets 3,053 TOTAL ASSETS $ 3,053 Liabilities and Stockholders' Deficit Current Liabilities Notes payable-stockholders $ 612,500 Accounts payable 23,992 Accounts payable-related party 843,750 Accrued interest 184,666 Accrued settlement costs - Loans from shareholders 12,005 Total current liabilities 1,676,913 Stockholders’ Deficit Preferred stock, $.001 par value 100,000,000 authorized, no share issued and outstanding - Common stock, $.001 par value 100,000,000 authorized, 11,059,000 issued and outstanding 13,109 Additional paid-in-capital 1,819,814 Accumulated deficit (3,506,783 ) Total stockholders’ deficit (1,673,860 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 3,053 See notes to consolidated financial statements F-1 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 Three Months Ended March 31, 2006 Three Months Ended March 31, 2005 Net Sales $ - $ - Operational Expenses (721,592 ) 59,821 Operating loss 721,592 (59,821 ) Other income (expense) Interest (4,031 ) (4,387 ) Income before income taxes 717,561 (64,208 ) Income tax provision - - Net income (loss) 717,561 (64,208 ) Basic and fully diluted earnings per share $ 0.05 $ (0.00 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-2 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED MARCH 31, 2 Nine Months Ended March 31, 2006 Nine Months Ended March 31, 2005 Net Sales $ - $ - Operational Expenses (604,285 ) 186,853 Operating loss 604,285 (186,853 ) Other income (expense) Interest (12,805 ) (14,231 ) Income before income taxes 591,480 (201,084 ) Income tax provision - - Net income (loss) 591,480 (201,084 ) Basic and fully diluted earnings per share $ 0.05 $ (0.02 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-3 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 Nine Months Ended March 31, 2006 Nine Months Ended March 31, 2005 Operating Activities Net income (loss) $ 591,480 $ (201,084 ) Adjustments to reconcile net loss to cash used by operating activities Gain on debt relief (852,225 ) - Changes in assets and liabilities Accounts receivable - - Accounts payable - 655 Accounts payable-related party 168,750 175,550 Accrued interest 12,805 14,231 Accrued expenses - - Net cash used by operating activities (79,190 ) (10,648 ) Investing activities Note receivable lending - - Net cash used by investing activities - - Financing activities Notes payable borrowings 85,000 5,000 Loans from shareholders 6,800 - Notes payable payments (10,000 ) - Net cash provided by financing activities 81,800 5,000 Net (decrease)increase in cash 2,610 (5,648 ) Cash, beginning of period 443 4,339 Cash, end of period $ 3,053 $ (1,309 ) See notes to consolidated financial statements F-4 Table of Contents DUTCH GOLD RESOURCES, INC. (formerly SMALL TOWN RADIO, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE1—NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. NATURE OF OPERATIONS The Company was incorporated in Colorado on October 13, 1989 as Ogden, McDonald & Company for the purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On July 22, 1996, Ogden, McDonald & Company completed a transaction pursuant to which the shareholders of Worldwide PetroMoly Corporation, a Texas corporation, acquired approximately 90.6% of the shares outstanding in Ogden, McDonald & Company, and Worldwide PetroMoly Corporation became a wholly owned subsidiary of Ogden, McDonald & Company. On October 11, 1996, Ogden, McDonald &
